Citation Nr: 1137187	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-24 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board remanded the Veteran's claims for additional development in June 2009.

The Board observes that the Veteran also perfected an appeal on other claims that were denied by the August 2005 rating decision.  Specifically, he perfected an appeal on the issues of entitlement to service connection for a personality disorder, intermittent personality disorder/paranoid disorder, and depressive disorder.  Subsequently, service connection was granted for a psychiatric disability by a January 2011 rating decision.  In view of the foregoing, the Board finds that those issues have been resolved and are not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The  issue of entitlement to service connection for tinnitus and entitlement to an effective date prior to December 15, 2004, for the grant of service connection for psychiatric disabilities being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not currently suffer from impaired hearing of the left ear as defined by VA to constitute a disability.

2.  The Veteran does not have a right knee disability attributable to active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have left ear hearing loss disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran does not have a right knee disability incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2005, May 2006, July 2009, August 2010, and February 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including sensorineural hearing loss and arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Left Ear Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran's service medical records do not show any complaints, findings, diagnoses, or treatment related to hearing loss.  The Veteran's October 1996 entrance examination included audiometric testing which revealed puretone thresholds of 5, 0, 0, 5, and 0 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  A reference audiogram dated in May 1997 revealed puretone thresholds of 5, 0, -5, -5, and -10 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran's June 1998 separation examination did not include audiometric findings on the actual examination form but a hearing conservation data form was included with the records and dated the same date in June 1998 as the separation examination and included audiometric testing which revealed puretone thresholds of -5, -5, -5, -5, and 5 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and a second audiogram included on the form revealed puretone thresholds of 5, 0, -5, -5, and 5 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The Veteran specifically denied hearing loss on report of medical history forms prepared in conjunction with the entrance and separation examinations.  

VA outpatient treatment reports dated from May 1999 to May 2009 and private treatment reports from Pendleton Memorial Methodist Hospital do not show any complaints, findings, or treatment for left ear hearing loss.  

At a July 2005 VA audiological examination, the Veteran reported military noise exposure to gunfire, explosives, constant ringing bells, and whistles and post-service noise exposure to gunfire as a police officer and engine noise as a truck driver.  Audiometric testing revealed puretone thresholds of 10, 10, 5, 10, and 10 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Word recognition was 96 percent in the left ear.  The examiner did not include any diagnosis or etiological opinion.  

At a March 2009 hearing before the Board, the Veteran testified that he worked in a warehouse in service and used hearing protection.  He stated that he was exposed to loud machinery and noticed a ringing in his left ear during service.  The Veteran indicated that he had left ear hearing loss diagnosed during service.  

At a March 2011 VA audiological examination, the Veteran reported military noise exposure to bombs and firearms with some use of hearing protection and post-service noise exposure as a truck driver, electrician, security guard, and lawn equipment operator.  Audiometric testing revealed puretone thresholds of 15, 10, 10, 5, and 10 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Word recognition was 94 percent in the left ear.  The examiner indicated that the Veteran had clinically normal hearing in the left ear.  The examiner noted a significant shift in hearing during military service and stated that the Veteran's change in hearing was related to noise exposure in service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for left ear hearing loss.  

In this case the evidence of record does not show that the Veteran has a documented sensorineural hearing loss of the left ear that met the criteria to be considered a disability within one year after separation from service.  The audiological examinations contained in the Veteran's service medical records do not show left ear hearing loss disability as defined by VA.  38 C.F.R. § 3.385 (2010).  Although there was a slight decline in hearing acuity in the Veteran's left ear at 4000 Hertz when comparing a May 1997 reference audiogram and the Veteran's separation examination to his entrance examination audiogram, the Veteran's hearing thresholds nonetheless did not meet VA standards for hearing loss disability at any time during service.  Additionally, the audiometric testing performed at both the July 2005 and March 2011 VA examinations did not support a finding of left ear hearing impairment as defined by VA.  

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Veteran claims that he has left ear hearing loss that is attributable to his exposure to loud noises during service.  However, the Veteran's hearing thresholds and the reported word recognition score at the VA examinations of record did not meet the criteria for disability under VA regulations.  The Board notes that the Veteran is capable of presenting lay evidence regarding his belief that he has hearing loss as a result of his service.  Nevertheless, where, as here, the results of specific testing are required to diagnose the condition, only a qualified individual can provide that evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, absent a definitive showing of his having hearing loss disability, his claim for service connection for left ear hearing loss must be denied.

In summary, the Board is unable to identify a reasonable basis for granting service connection for left ear hearing loss because the Veteran's hearing in his left ear does not meet the criteria to be considered a disability for VA purposes.  Therefore, the preponderance of the evidence is against the claim and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).

Right Knee Disability

The Veteran's service medical records show treatment for right knee cellulitis on two occasions in August 1997.  The Veteran was noted to have right knee swelling and follicular lesions and was treated with oral antibiotics.  The Veteran's June 1998 separation examination included a normal clinical evaluation of the lower extremities.  The Veteran reported cramps in his legs on a report of medical history form prepared in conjunction with the separation examination.  

VA outpatient treatment reports dated from May 1999 to May 2009 and private treatment reports from Pendleton Memorial Methodist Hospital do not show any complaints, findings, or treatment for a right knee disability.    

At an August 2005 VA examination, the Veteran reported chronic daily knee pain with no swelling or redness.  Physical examination found no swelling, tenderness, or loss of motion of the lower extremities.  The examiner indicated that x-rays of the knees were normal.  The examiner concluded that there was no limitation of range of motion or joint function and no demonstration of knee abnormalities on x-rays or examination.  

At a March 2009 hearing before the Board, the Veteran testified that he injured his knee marching in service.  He stated that he was treated for swelling behind his knee in service and received a knee brace.  He testified that he received a knee brace from VA following service.  The Veteran reported that he was advised by his physician that he had cartilage damage in his knee.  He indicated that his physician told him that his cellulitis in service caused the cartilage damage in his knee.  

At a November 2009 VA examination, the Veteran reported a right knee injury in service in 1997.  The Veteran was noted to ambulate with an antalgic gait.  Physical examination revealed crepitus, tenderness, and grinding of the right knee and normal range of motion from 0 to 140 degrees.  X-rays of the right knee revealed very mild degenerative joint disease present in the form of very minimal bony spur formation about the tibial spine of the patellar surface.  The examiner opined that it was less likely than not that a right knee disability was incurred in or aggravated by the Veteran's military service, including treatment for cellulitis.  The examiner's rationale was that cellulitis of the knee is a superficial condition on the outside of the knee joint and if the cellulitis had been inside the knee, the Veteran would have been hospitalized and placed on intravenous antibiotics.  The examiner noted that an examination of the right knee in 2005 failed to show any positive physical findings.  The examiner diagnosed the Veteran with mild patellofemoral syndrome which the examiner stated was probably caused by the Veteran's job as a truck driver or other manual labor employment.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a right knee disability.  

While the Veteran's service medical records show treatment for right knee cellulitis, the condition resolved and clinical evaluation of the Veteran's lower extremities was normal at his separation from service.  When examined by VA in 2005, no disability of the right knee was diagnosed.  At the most recent VA examination, the Veteran was diagnosed with mild patellofemoral syndrome of the right knee, but the examiner opined that it was less likely than not incurred in or aggravated by the Veteran's military service including treatment for cellulitis.  The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's current patellofemoral syndrome of the right knee and his period of military service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that a right knee disability is related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).  The competent medical opinion of record indicates that the Veteran's right knee disability is less likely than not related to military service.  There is no contrary competent evidence of record.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that a right knee disability is etiologically linked to the Veteran's military service.  

The Board acknowledges the Veteran's contention that his right knee disability is related to his military service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest to factual matters of which he has first-hand knowledge; however, the Veteran is not otherwise competent to provide a medical opinion linking his disability to service or another service-connected disorder.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, while the Veteran is competent to report symptoms observable to a layperson, he is not competent to opine as to the etiology of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).

In summary, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability of the right knee was incurred in service or caused thereby.  Therefore, the claim for service connection for a right knee disability is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for a right knee disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


